United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.D., Appellant
and
U.S. POSTAL SERVICE, SOUTH TROOST
STATION, Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0096
Issued: June 11, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 23, 2020 appellant filed a timely appeal from a July 8, 2020 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish more than 16 percent
permanent impairment of the right lower extremity for which she previously received a schedule
award.
FACTUAL HISTORY
On July 13, 2012 appellant, then a 46-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that on that date she sustained a right ankle sprain as she fled from three
1

5 U.S.C. § 8101 et seq.

dogs that were chasing her while in the performance of duty.2 On August 9 and 14, 2012 OWCP
accepted the claim for right ankle sprain and right posterior tibial tendon attenuation. Appellant
underwent an OWCP-authorized right posterior tibial tendon repair with application of right
posterior cast-splint on September 7, 2012, right flexor digitorum longus (FDL) transfer, posterior
tibial tendon debridement, cotton osteotomy with medial cuneiform, right medializing calcaneal
osteotomy, right gastroc release, three views interpretation with use of fluoro on January 24, 2018,
and removal of hardware from the first metatarsal of the right foot on August 29, 2018.
On January 8, 2019 appellant filed a claim for a schedule award (Form CA-7).
By decision dated March 11, 2015, OWCP granted appellant a schedule award for 16
percent permanent impairment of the right lower extremity (ankle). The award ran for 46.08 weeks
from December 2, 2014 through October 20, 2015 and was based on the impairment ratings of
Dr. Kala Danushkodi, a Board-certified physiatrist and an OWCP referral physician, and
Dr. Daniel D. Zimmerman, a Board-certified internist serving as a district medical adviser (DMA).
Subsequently, on December 8, 2017 OWCP expanded the acceptance of appellant’s claim
to include rupture of other tendons of the right foot and ankle.
On January 7, 2019 appellant filed a claim for an increased schedule award (Form CA-7).
OWCP, by development letter dated January 10, 2019, requested that appellant submit an
impairment evaluation from her attending physician that addressed whether she had obtained
maximum medical improvement (MMI) and provided a permanent impairment rating in
accordance with the sixth edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment (A.M.A., Guides).3
In a January 4, 2019 progress note, Dr. Bryan G. Vopat, an attending Board-certified
orthopedic surgeon, noted appellant’s medical history, which included removal of hardware over
her first metatarsal and a calcaneal osteotomy, FDL transfer, gastroc release and medial cuneiform
osteotomy. He noted examination findings and advised that appellant had reached maximum
medical improvement (MMI).
On February 27, 2019 OWCP referred the record, including a statement of accepted facts
(SOAF), to Dr. Arthur S. Harris, a Board-certified orthopedic surgeon serving as an OWCP DMA,

2

OWCP assigned the claim File No. xxxxxx411. Appellant also has several prior claims. Under File No.
xxxxxx455, OWCP accepted appellant’s traumatic injury claim for contusion, medial meniscus tear, and Baker’s cyst
of the left knee sustained on February 12, 2011 and authorized left knee arthroscopy which was performed on
September 26, 2011. Under File No. xxxxxx664, it accepted her occupational disease claim (Form CA-2) for
enteropathy and tibialis tendinitis of the right ankle. Under File No. xxxxxx210, OWCP accepted appellant’s traumatic
injury claim for left knee sprain sustained on November 7, 2015 and authorized left knee arthroscopy which was
performed on November 6, 2018. It accepted her occupational disease claim under File No. xxxxxx302 for right
rotator cuff tear and authorized right arthroscopic rotator cuff repair, superior labral anterior posterior repair,
subacromial decompression, distal clavicle excision, and extensive glenhumeral debridement of a type 1 anterior and
posterior labral tear which were performed on February 3, 2017.
3

A.M.A., Guides (6th ed. 2009).

2

to determine appellant’s percentage of permanent impairment pursuant to the sixth edition of the
A.M.A., Guides and her date of MMI.
In a March 2, 2019 report, Dr. Harris reviewed the medical record, which indicated that
appellant underwent right calcaneal osteotomy, medial cuneiform osteotomy, posterior tibial
tendon debridement, FDL tendon transfer, and gastroc release on January 24, 2018 and right first
metatarsal hardware removal on August 29, 2018. He utilized the diagnosis-based impairment
(DBI) rating method of the sixth edition of the A.M.A., Guides at Table16-2, page 501, and
determined that appellant had 10 percent permanent impairment of the right lower extremity due
to her diagnosis of posterior tibial tendon insufficiency. Dr. Harris noted that the range of motion
(ROM) impairment rating method was not applicable.
On April 22, 2019 OWCP referred appellant, together with a SOAF, and the case file to,
Dr. Sivakoti R. Katta, a Board-certified orthopedic surgeon, for a second opinion evaluation of her
permanent impairment for schedule award purposes.
In a May 8, 2019 report, Dr. Katta noted appellant’s history of injury and medical
treatment, and discussed examination findings. He provided: assessments of chronic right ankle
tendinitis with associated osteoarthritis of the right ankle and foot; status post chronic sprain and
posterior tibial tendon attenuation from appellant’s July 13, 2012 work-related injury, and surgical
repair performed on September 7, 2012, January 24 and August 29, 2018; osteoarthritis of both
knee joints and left ankle; probable degenerative disc disease of the lumbar vertebrae without any
radiculopathy; and hypertension. Utilizing the DBI method at Table 16-2, page 501 of the sixth
edition of the A.M.A., Guides, Dr. Katta determined that appellant had six percent permanent
impairment of the right lower extremity for a diagnosis of chronic right ankle sprain with
associated posterior tibial tendon insufﬁciency. He noted that he did not use the ROM method
because appellant’s right ankle had full ROM. Dr. Katta determined that appellant reached MMI
on January 4, 2019, the date of Dr. Vopat’s examination.
On May 17, 2019 OWCP requested that Dr. Harris review Dr. Matta’s May 8, 2019 report
and provide whether he agreed with his findings.
In a May 21, 2019 report, Dr. Harris reviewed Dr. Matta’s May 8, 2019 report and agreed
with Dr. Matta that appellant had six percent permanent impairment of the right lower extremity
pursuant to the A.M.A., Guides as a result of her accepted posterior tibial deficit. He determined
that she reached MMI on May 8, 2019.
By decision dated July 3, 2019, OWCP denied appellant’s claim for an increased schedule
award for permanent impairment of her right lower extremity. It noted that she had previously
been paid a schedule award for 16 percent permanent impairment of the right lower extremity.
On July18, 2019 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review.4 The hearing was held on
November 4, 2019.

4

Appellant retired on disability from the employing establishment effective September 16, 2019.

3

By decision dated January 17, 2020, an OWCP hearing representative affirmed the July 3,
2019 decision. She found that the weight of the medical opinion evidence established that
appellant did not have more than the 16 percent right lower extremity permanent impairment
previously awarded.
On May 12, 2020 appellant requested reconsideration. In support of her reconsideration
request, he submitted an April 7, 2020 report from Dr. Zimmerman, who formerly served as
OWCP’s DMA. Dr. Zimmerman noted his review of appellant’s medical records and discussed
examination findings. He diagnosed double or triple arthrodesis of the midfoot with moderate
malalignment as demonstrated by a right foot and ankle x-ray performed on the date of his
examination. Dr. Zimmerman used the DBI method and determined that, under Table 16-2, page
508 of the sixth edition the A.M.A., Guides, appellant had 26 percent permanent impairment of
the right lower extremity. He used grade modifiers in Table 16-6, Table 16-7, and Table 16-8 and
the net adjustment formula based on class 3 for a class of diagnosis (CDX) of double or triple
arthrodesis. Dr. Zimmerman determined that appellant had reached MMI as of the date of his
impairment evaluation.
On May 26, 2020 OWCP requested that Dr. Harris review Dr. Zimmerman’s April 7, 2020
report and determine whether he agreed with his impairment rating.
On May 29, 2020 Dr. Harris, DMA, reviewed Dr. Zimmerman’s April 7, 2020 findings
and disagreed with his impairment rating. He noted that appellant had not undergone double or
triple arthrodesis. Instead, appellant had undergone a reconstructive procedure for posterior tibial
insufficiency, including medial cuneiform osteotomy with tendon transfer. Dr. Harris advised that
appellant reached MMI on April 7, 2020, the date of Dr. Zimmerman’s impairment evaluation.
He reiterated his prior opinion that she had six percent right lower extremity permanent
impairment. Dr. Harris also reiterated that appellant’s diagnosis did not meet the criteria to allow
impairment to be calculated by the ROM methodology. He concluded that she had no increased
impairment.
By decision dated July 8, 2020, OWCP denied modification of the January 17, 2020
decision.
LEGAL PRECEDENT
The schedule award provisions of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results and
to ensure equal justice under the law to all claimants, good administrative practice necessitates the
use of a single set of tables so that there may be uniform standards applicable to all claimants.
Through its implementing regulations, OWCP adopted the A.M.A., Guides as the appropriate

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

4

standard for evaluating schedule losses.7 As of May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2009).8 The Board has approved the use
by OWCP of the A.M.A., Guides for the purpose of determining the percentage loss of use of a
member of the body for schedule award purposes.9
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).10 Under the sixth edition, the evaluator identifies the impairment CDX, which
is then adjusted by grade modifiers based on grade modifier for functional history (GMFH), grade
modifier for physical examination (GMPE), and grade modifier for clinical studies (GMCS).11
The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).12
The sixth edition of the A.M.A., Guides provides a DBI method of evaluation utilizing the
World Health Organization’s International Classification of Functioning, Disability and Health
(ICF).13 In determining impairment for the lower extremities under the sixth edition of the A.M.A.,
Guides, an evaluator must establish the appropriate diagnosis for each part of the lower extremity
to be rated.
In determining impairment for the lower extremities, an evaluator must establish the
appropriate diagnosis for each part of the lower extremity to be rated. With respect to the knee,
the relevant portion of the leg for the present case, reference is made to Table 16-3 (Knee Regional
Grid) beginning on page 509.14 After the CDX is determined from the Knee Regional Grid
(including identification of a default grade value), the net adjustment formula is applied using the
GMFH, GMPE, and GMCS. The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) +
(GMCS-CDX).15 Under Chapter 2.3, evaluators are directed to provide reasons for their

7

Id. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

8

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5(a) (March 2017).
9

P.R., Docket No. 19-0022 (issued April 9, 2018); Isidoro Rivera, 12 ECAB 348 (1961).

10

A.M.A., Guides (6th ed. 2009), page 3, section 1.3, The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.
11

Id. at 493-556.

12

Id. at 521.

13

Supra note 10.

14

Id. at 509-11.

15

Id. at 515-22.

5

impairment rating choices, including choices of diagnoses from regional grids and calculations of
modifier scores.16
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to a DMA for an opinion concerning the nature and percentage of impairment in
accordance with the A.M.A., Guides, with the DMA providing rationale for the percentage of
impairment specified.17
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish more than 16
percent permanent impairment of the right lower extremity for which she previously received a
schedule award.
In support of her claim for an increased schedule award, appellant submitted an April 7,
2020 report from Dr. Zimmerman, who used tables in the sixth edition of the A.M.A., Guides and
opined that appellant had 26 percent permanent impairment of the right lower extremity due to her
diagnosis of double or triple arthrodesis of the right midfoot with moderate malalignment. In
accordance with its procedures, OWCP properly referred the medical record to Dr. Harris, a
DMA,18 who reviewed Dr. Zimmerman’s April 7, 2020 report and concluded that Dr. Zimmerman
erroneously based his impairment rating on a diagnosis of double or triple arthrodesis. He noted
that appellant did not undergo double or triple arthrodesis, but instead she underwent a
reconstructive procedure for posterior tibial insufficiency, including medial cuneiform osteotomy
with tendon transfer.
Appellant also submitted Dr. Vopat’s January 4, 2019 progress note in which he found that
she had reached MMI status post the removal of hardware over her first metatarsal and a calcaneal
osteotomy, FDL transfer, gastroc release and medial cuneiform osteotomy. However, he did not
describe a permanent impairment due to her accepted right ankle sprain.19 Before the A.M.A.,
Guides can be utilized a description of impairment must be obtained from the claimant’s physician.
The evaluation made by the attending physician must include a description of the impairment
including, where applicable, the loss in degrees of active and passive motion of the affected
member or function, the amount of any atrophy or deformity, decrease in strength or disturbance
of sensation or other pertinent descriptions of the impairment.20 This description must be in
sufficient detail so that the claims examiner and others reviewing the file will be able to clearly
visualize the impairment with its resulting restrictions and limitations.21 The Board finds that
16

Id. at 23-28.

17

See supra note 8 at Chapter 2.808.6(f) (March 2017). See also P.W., Docket No. 19-1493 (issued August 12,
2020); Frantz Ghassan, 57 ECAB 349 (2006).
18

Id.

19

See K.J., Docket No. 19-1492 (issued February 26, 2020); K.F., Docket No. 18-1517 (issued October 9, 2019).

20

See S.W., Docket No. 19-1078 (issued January 9, 2020).

21

K.F., supra note 19; A.T., Docket No. 18-0864 (issued October 9, 2018).

6

Dr. Vopat’s progress note does not describe the impairment to appellant’s right ankle in sufficient
detail so that it can be visualized on review, and does not compute the percentage of impairment
in accordance with the A.M.A., Guides.
In a May 8, 2019 report, Dr. Matta, an OWCP referral physician, used the DBI method
found at Table 16-222 and determined that appellant had six percent permanent impairment of the
right lower extremity for a diagnosis of chronic right ankle sprain with associated posterior tibial
tendon insufﬁciency.
OWCP again properly referred the medical record to Dr. Harris, a DMA,23 who reviewed
Dr. Matta’s May 21, 2019 report and agreed with Dr. Matta that appellant had six percent
permanent impairment of the right lower extremity pursuant to the A.M.A., Guides as a result of
her accepted posterior tibial deficit.
The Board finds that OWCP properly determined that the clinical findings and reports of
Dr. Matta and Dr. Harris constituted the weight of the medical evidence.24 There is no probative
medical evidence of record demonstrating greater impairment than that previously awarded.25
Therefore, appellant has not met her burden of proof to establish an increased schedule award.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish more than 16
percent permanent impairment of the right lower extremity for which she previously received a
schedule award.

22

A.M.A., Guides 501, Table 16-2.

23

See supra note 17.

24

D.L., Docket No. 20-1016 (issued December 8, 2020); K.M., Docket No. 19-1526 (issued January 22, 2020);
Y.S., Docket No. 19-0218 (issued May 15, 2020).
25

See D.L., id.; K.M., id.; J.M., Docket No. 18-1334 (issued March 7, 2019).

7

ORDER
IT IS HEREBY ORDERED THAT the July 8, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 11, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

